DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PGPub 2014/0117617 A1) in view of Inoue (US PGPub 2010/0158596 A1).
As to claim 1, Inoue et al. teaches an image forming apparatus (figure 1) comprising:
an image forming unit (comprising 41-43) configured to form an image on a sheet (paragraph [0020]); 
a retransport assembly (comprising 63, 53, 65, 64, 31) configured to transport, back to the image forming unit, the sheet having an image formed on one side thereof by the image forming unit (paragraphs [0027]-[0028 and [0051]), the retransport assembly including:
a first transport roller pair (right most pair of 53 and 65 in figure 1);

a reference wall (63A) positioned at the end of the retransport assembly in the width direction and extending along the transport direction (figure3); and
a controller (81) configured to control the retransport assembly and to execute a waiting operation to cause the sheet to wait at the retransport assembly (figure 2 and paragraphs [0048]-[0049]),
wherein the controller is configured to execute the waiting operation by stopping one of the first transport roller pair and the second transport roller pair in a state in which the sheet is nipped by the one of the first transport roller pair and the second transport roller pair (figure 2 and paragraphs [0048]-[0049] where the paper is described as being stopped as shown in figure 2 at position X4).
Inoue et al. does not explicitly teach a skew roller pair disposed downstream of the first transport roller pair and upstream of the second transport roller pair in the transport direction and configured to alone transport, in a skewed manner toward an end of the retransport assembly in a width direction orthogonal to the transport direction, the sheet spaced from the first transport roller pair and the second transport roller pair, wherein the controller is configured to execute the waiting operation by stopping the skew roller pair in a state in which the sheet is nipped by the skew roller pair.
Inoue teaches a skew roller pair (32A, 36A; corresponding in combination to the middle roller pair 53 and 65 in Inoue et al.) disposed downstream of the first transport roller pair (32B and 36B, corresponding in combination to the right most roller pair 53 and 65 of Inoue et al.) and upstream of the second transport roller pair (32C, 36C, 
It would have been obvious to one skilled in the art before the effective filing date to modify Inoue et al. to have a skew roller pair disposed downstream of the first transport roller pair and upstream of the second transport roller pair in the transport direction and configured to alone transport, in a skewed manner toward an end of the retransport assembly in a width direction orthogonal to the transport direction, the sheet spaced from the first transport roller pair and the second transport roller pair, wherein 
As to claim 2, Inoue et al. as modified teaches wherein the first transport roller pair (right most pair of 53, 65) includes a first transport roller (53) rotatable about a first axis parallel to the width direction (figure 3), and
wherein the second transport roller pair (left most pair of 53, 65) includes a second transport roller (53) rotatable about a second axis parallel to the width direction (figure 3).
As to claim 3, Inoue et al. as modified teaches wherein the controller is configured to execute the waiting operation by stopping the skew roller pair and the second transport roller pair, in a state in which the sheet is nipped by the skew roller pair and the second transport roller pair (paragraphs [0048]-[0049] and figure 2 of Inoue et al. and figure 6 of Inoue, where all the transport rollers are driven by the same source, therefore in combination, when the waiting operation taught by Inoue et al. is performed the skew roller would also be stopped. It is considered that there is a paper length capable of being fed through the printing machine that would result in the paper being nipped by both the first and second pairs of 53 and 65 in figure 2 of Inoue et al. when being stopped at position X4 as described in paragraph [0049] of Inoue et al.).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PGPub 2014/0117617 A1) in view of Inoue (US PGPub 2010/0158596 A1) as applied to claim 1 above, and further in view of further in view of Sasaki et al. (4,787,616).
As to claim 4, Inoue et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the retransport assembly further includes an actuator disposed downstream of the skew roller pair and upstream of the second transport roller pair in the transport direction. Note that Inoue et al. does teach the detection of the sheet in the retransport assembly (paragraphs [0048]-[0049]), but is silent on the location or type of detector.
Sasaki et al. teaches wherein the retransport assembly (59) further includes an actuator (SW2) disposed downstream of the skew roller pair (712 corresponding in combination to the middle pair of rollers 53 and 65 of Inoue et al.) and upstream of the second transport roller pair (72, corresponding in combination to the left most pair of rollers 53 and 65 of Inoue et al.) in the transport direction (column 9, lines 40-50 and figures 3 and 6).
It would have been obvious to one skilled in the art before the effective filing date to modify Inoue et al. as modified to further have wherein the retransport assembly further includes an actuator disposed downstream of the skew roller pair and upstream of the second transport roller pair in the transport direction as taught by Sasaki et al. because it is a well known arrangement for determining the location of a sheet being refed allowing the sheet to be accurately detected (column 9, lines 40-50) for proper refeed timing with predictable results.
As to claim 5, Inoue et al. as modified teaches (citations to Inoue et al. unless otherwise indicated) further comprising a sheet tray (31A, the portion of 31 shown holding sheets M in figure 1) disposed below the image forming unit (41-43) and configured to store therein sheets to be fed to the image forming unit (figure 1 and paragraph [0016]),
wherein the retransport assembly (comprising 63, 53, 65, 64, 31) includes:
a first curved portion (63) disposed upstream of the skew roller pair in the transport direction and configured to guide the sheet in a curved manner to change the transport direction from downward to substantially horizontal (figures 1-2);
a horizontal portion (64) connected, at a position below the sheet tray, to a downstream end of the first curved portion in the transport direction and configured to guide the sheet to pass the skew roller pair and reach the second transport roller pair while maintaining the transport direction substantially horizontal (figures 1-2, where the skew roller pair is modified to be the middle roller pair 53, 65 in view of Inoue as noted in detail above); and
a second curved portion (31B) connected to a downstream end of the horizontal portion in the transport direction and configured to guide the sheet in a curved manner to change the transport direction from substantially horizontal to upward (figures 1-2),
wherein the controller is configured to execute the waiting operation by stopping, at the horizontal portion, the sheet to be caused to wait (figure 2 and paragraphs [0048]-[0049]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PGPub 2014/0117617 A1), Inoue (US PGPub 2010/0158596 A1), Sasaki et al. (4,787,616) as applied to claim 5 above, and further in view of Daigo et al. (8,047,540).
As to claim 6, Inoue et al. as modified teaches (citations to Inoue et al. unless otherwise indicated) further comprising a main body storing (2) therein the image forming unit, the retransport assembly, and the sheet tray (figure 1),
wherein the retransport assembly includes: a portion (31) that is movable between a stored position at which the portion is stored in the main body (figure 1), and a pulled-out position at which the portion is pulled out from the stored position (figure 2).
Inoue et al. as modified does not explicitly teach wherein the retransport assembly includes:
a first unit including the skew roller pair and a portion of the horizontal portion, the first unit being movable between a stored position at which the first unit is stored in the main body, and a pulled-out position at which the first unit is pulled out from the stored position; and
a second unit including the second transport roller pair and a remaining portion of the horizontal portion.
Daigo et al. teaches wherein the retransport assembly (20) includes:
a first unit (40) including the skew roller pair (44a, 44b, considered in combination to correspond to the middle pair of 53, 65 of Inoue et al. as modified to be skew rollers 32A, 36A of Inoue) and a portion of the horizontal portion (between 44a, 44b and 43a, 43b; note 43a, 43b are considered in combination to correspond to the right most pair of 
a second unit (21, 23) including the second transport roller pair (23, corresponding in combination to left most pair of 53, 65 of Inoue et al.) and a remaining portion of the horizontal portion (21, considered in combination to correspond to the horizontal portion between the skew roller pair and the second transport roller pair and the horizontal portion of 31B in Inoue et al. as modified).
It would have been obvious to one skilled in the art before the effective filing date to modify Inoue et al. as modified to have wherein the retransport assembly includes: a first unit including the skew roller pair and a portion of the horizontal portion, the first unit being movable between a stored position at which the first unit is stored in the main body, and a pulled-out position at which the first unit is pulled out from the stored position; and a second unit including the second transport roller pair and a remaining portion of the horizontal portion as taught by Daigo et al. because it is a well known configuration for a retransport assembly allowing the manual elimination of jams (paragraph [0044]) by allowing the opening of the retransport path more completely with predictable results. 
As to claim 7, Inoue et al. as modified teaches wherein the second unit includes the actuator (figures 1-2 of Daigo et al. teach the first unit ending just downstream of the skew roller pair 44a, 44b, corresponding in combination to the middle pair of 53, 65 of 2 being immediately upstream of the second transport roller pair 72a, 72b, corresponding in combination to left most pair of 53, 65 of Inoue et al., note that roller pair 23 of Daigo et al. is also considered to correspond in combination to left most part of 53, 65 of Inoue et al., therefore it is considered that the combination as modified results in the actuator SW2 in the second unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tomatsu (8,899,578) teaches an image forming apparatus with a refeed path and a first portion of the refeed path that moves to a pulled out position (figures 1-2) similar to that disclosed in the instant application.
Iwama (US PGPub 2017/0355545 A1) teaches an image forming apparatus with a refeed path with skew correction (figures 1 and 6) similar to that disclosed in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853